 WESTERN FREIGHT ASSN.Western Freight Association;Merchant Shippers,Incorporated;Stor-Dor Forwarding Company;WestlandForwardingCompany;DependableConsolidators,Inc.andHighwayDrivers,Dockmen,Spotters,Ramp Men, Meats,PackingHouse and Allied Products,Drivers and Helpers,OfficeWorkers and Miscellaneous Employees,Local 710, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers ofAmerica.'Case 13-RC-10997June26, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Julian D. Schreiber, Hear-ing Officer.Following the hearing and pursuant toSection 102.67 of the National LaborRelationsBoard Rules and Regulations and Statements ofProcedure,Series 8, as amended,and by directionof the Regional Director for Region 13, this casewas transferred to the NationalLaborRelationsBoard for decision.Briefs have been timelyfiled bythe Employer, the Petitioner, and the Intervenor.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Boardhas reviewed the HearingOfficer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case,' includingthe briefs filed herein,the Board finds:1.The parties stipulated, and we find, that theEmployer4 is engaged in commerce within themeaning of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-The name of the Petitioner appears as amended at the hearing' Brotherhood of Railway, Airline and Steamship Clerks, Freight Han-dlers and Station Employees,AFL-CIO,was allowed to intervene on thebasis of an existing collective-bargaining agreement with Dependable Con-solidators.Inc'The Petitioner's request for oral argument is hereby denied as therecord,including the briefs,adequately presents the issues and positions ofthe parties.4While the stipulatedjurisdictional facts relate only to Dependable Con-solidators,Inc., all the companies in the caption, as foundinfra,constitutea single employer within the meaning of the Act.303cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.The companies named in the petition are whollyowned subsidiaries of U.S. Freight. Merchant Ship-pers, Incorporated, Stor-Dor Forwarding Company,Western Freight Association, and Westland For-warding Company are freight forwarders. Dependa-ble Consolidators, Inc., is a freight handler.' Thesecompanies are all presently located at the same lo-cation, "new" house No. 7, 1601 S. WesternAvenue, Chicago,Illinois.The companies have in-terlocking officers, and the employees of the dif-ferent companies are intermingled in a single loca-tion at "new" house No. 7 under the same supervi-sion. In many cases the different companies' em-ployees do each other's work. Underthese circum-stances, we find that these companies are a singleemployer under the Act.'Prior to 1942, Merchant Shippers, Incorporated 7did its own freight handling with its own employees.The employees doing the freight handling werecoveredbya collective-bargainingagreementbetween Merchant and the Intervenor, which by itsterms obligated Merchant to bargain with regard toany decision to subcontract its freight handlingwork. In 1942, Merchant decided to subcontractthe freight handling aspect of its operation to theChicago,Burlington,and Quincy Railroad Com-pany (hereinafter referred to as Burlington or theBurlington).Merchant and the Intervenor bar-gainedwith regard to the subcontracting andreached an agreement,also signed by Burlington,that, in the event the work was returned toMerchant,such positions and incumbents that weretransferred to Burlington would return to Merchantwith seniority rights unimpaired and under terms ofexisting agreements with the Intervenor. Sixty-fouremployees followed their work and became em-ployees of the Burlington. The transferred em-ployees continued to be represented by the Inter-venor, and were covered by various collective-bar-gaining agreements between Burlington and the In-tervenor. The latest such contract became effectiveJanuary 1, 1961, and, in accordance with its terms,has continued for an indefinite period.Subsequently, Merchant, as well as Stor-Dor For---3A freight forwarder contracts to transport freight in less than carloadlotsThe forwarder combines these lots into a carload lot and is responsiblefor shipment A freight handler does the physical work of receiving andloading freight.For economic reasons, a freight forwarder will usually em-ploy a freight handling company which,unlike the forwarder, is not underthe jurisdiction of the Interstate Commerce Commission.'Disney Roofing&Material Co,145 NLRB 88 The several entitiesnamed in the petition will hereinafter be called the Employer7Merchant Shippers,Incorporated,ishereinafter referred to asMerchant172 NLRB No. 46 304DECISIONSOF NATIONALLABOR RELATIONS BOARDwarding Company, Westland Forwarding Company,and Western Freight Association, became subsidia-riesof U.S. Freight. These freight forwarders senttheir freight to "old" house No. 7, where em-ployees of Burlington did the freight handling.Although Burlington's houses Nos. 8 and 9 occa-sionallydid some of the Employer's overflowfreight handling, the bulk of such work was done at"old" house No. 7 where Merchant shared spacewith Burlington.In 1965, Burlington proposed that the Employerperform the physical handling of its freight with itsown personnel. A "new" house No. 7 was con-structed by Burlington; and in January 1966, in an-ticipation of taking over the freight handling opera-tion,the Employer incorporated Dependable Con-solidators, Inc. (hereinafter referred to as Dependa-ble).However,though numerous meetings wereheld, no agreement was consummated between theparties until May. The Employer wanted to be ableto pick and choose among the freight handling em-ployees ofBurlingtonand wanted to hire such em-ployees as new employees without any seniority.Burlingtonand the Intervenor, relying on the 1942agreement signed by Merchant,Burlington,and theIntervenor, originally maintained that the Employershould take all the employees that it needed fromBurlington with full seniority.An agreement wasfinally reached on May 16, however, whereby theEmployer agreed to take only 64 employees fromBurlington's roster No. 5,0 to recognize the Inter-venor as the majority representative of employeesengaged in handling freight at "new" house No. 7,and to treat those employees with 3 or more yearsof service with Burlington as having 3 qualifyingyears toward vacations. In turn, the Employer'sobligation to accept 64 employees was contingenton the condition that the employees be qualified,and that the Employer would not be held to a jobstabilization agreement between Burlington and theIntervenor."On June 24, pursuant to the agreement of May16, Dependable and the Intervenor entered into acollective-bargaining agreement, covering substan-tialconditionsof employment, effective June 24,1966, and to continue in effect until June 24, 1969.However,Dependable did not begin operations at"new" house No. 7 until July 18. On this date 95employees tranferred from the Burlington to De-pendable.I In 1952 the Intervenor and Burlington dovetailed the men workingBurlington's houses 7,8, and 9 into one seniority roster which becameknown as seniority district No. 5. Employees on this roster could bid forjobs in any of the three houses on the basis of their seniority on the rosterAs of May 12,1966, 533 persons were listed on this roster.In addition toroster No 5, each of the houses maintained a separate seniority rosters Thejob stabilization agreement guaranteed any employee hired on orSince July 18, Dependable has employed a forceof approximately 110 men at "new" house No. 7;approximately 200 employees had been employedat "old" house No. 7. At Burlington's houses Nos.7,8, and 9, from which all the transferred em-ployees came, over 500 employees did freight han-dling work.10 houses Nos. 8 and 9, of course, con-tinued to operate under Burlington.Allof the transferring individuals performedfreight handling duties atBurlingtonand now per-form handling duties on the same type of freight atDependable. However, at "new" house No. 7 theoperation is automated, while at "old" house No. 7,more physical labor was required. Thus, while menwere used to push two-wheeled cars at "old" houseNo. 7, much of the work is now loaded on auto-matic chains. Physically, "new" house No. 7 isdiagonally across the Burlington railroad tracksfrom "old" house No. 7. Murphy, the supervisorat "old" house No. 7, is the president of Dependa-ble.According to Joyce, Petitioner's president, Peti-tioner secured authorization cards from employeesbefore May 20, while the employees were still em-ployed byBurlington. Joyce testified further that hereceived a telephone call from John Bridge, aspokesman for U.S. Freight, who stated that he hadheard that the Petitioner had beensigning up peo-ple at Burlington's house No. 7 and that U.S.Freight was concerned that Petitioner might put upa picket line. Bridge purportedly told Joyce that ifthe Petitioner could show a majority there would bea cardcheck, that he would furnish the Petitionerwith lists of employees transferring to Dependableso that the cards held by the Petitioner could bechecked against such lists, and that the Petitionerwould be free to sign up employees on thepremises. Petitioner claims the conversation tookplace prior to May 10.Joyce also testified to subsequent conversationsand meetings in which he was assured that Peti-tioner would have no difficulty getting recognitionand negotiating a contract. On July 5, letters weresent by the Petitioner to Merchant and Dependablerequesting a meeting for the purpose of discussingconditions of employment and hiring practices, andstating that the Petitioner intended to file a petitionfor an election at the time the freight handling em-ployees were actually hired. On July 25, Dependa-ble replied, stating that the employees involvedbefore October 1, 1964. a position with the Burlington for life.10As noted previously. 533 persons were listed on the district No 5roster.However, this list does not cover all employees doing freight han-dling work at houses 7, 8, and 9 Daily paid workers,who are regularly em-ployed,were not on the roster Of the 95 employees initially transferring,36 had been daily employees. WESTERN FREIGHT ASSN.305were presently representedby the Intervenor. ThePetitioner filed the present petition on September14.The Intervenorand the Employer contend thatthe agreementsof May16 and June24 constitute abar to thepresent petition.The Petitioner arguesthat the two agreements are prehire contractswhich,underGeneral ExtrusionCompany, Inc.,121NLRB1165, 1167,do not bar an election. Also,the Petitioner claims that it relied on the aforemen-tioned responses by the Employer's representativeto its assertion of majority status in refraining fromfiling a petition until September14, 1966,and thattherefore the contracts do not,underDeluxe MetalFurnitureCo.,121 NLRB 995, 998-999,constitutea bar to an election.At theheart of Petitioner's position is the conten-tion that no successor relationship exists in thepresent situation.Petitioner relieson the fact thatthe Employer's freight handling operations are con-ducted in a new building at a new location;the factthat the Employer has a freight handling comple-ment of only 110, while the overall freight handlingwork force of Burlington's houses Nos.7, 8, and 9was over 500;and the fact that part of the freighthandlingoperationhasbeen automated. Theacquisition of the physical assets of the predecessorby the successor is not a determinativefactor."But, where the majority of the employeeshired bytheemployer are formeremployeesof thepredecessor,doing essentially the same work, a suc-cessor relationship obligating the successor to bar-gain with the representative of the predecessor'semployees has been found even though the succes-sor'semployee complement is smaller than itspredecessor's. 12We believe the Employer is a successor to theBurlington Railroad with regard to the freight han-dlingoperations in question.By the May 16thagreement, the Employer obligateditself to take 64employees,a majority of the eventual complementof 1 10 employees,from Burlington's houses Nos. 7,8, and 9.These houses were theonly places wherethe Employer's freight handling work was done byBurlington.Because of the labor situation,the Em-ployer,in fact,got all its freight handling employeesfromBurlington.Murphy, the supervisor of "old"house No. 7, where the bulk of the Employer'sfreight handling work was done, is now the pre-sident of Dependable.At "old"houseNo. 7 onlyfreight for the Employer was handled. Dependable,likewise, handles freightonly for the Employer. Allthe transferring individuals performed freight han-dling duties at the Burlington and now performsimilar duties on the same type of freight for theEmployer. Though the freight now moves in asomewhat automated fashion,the unit employeesstill load and unload it manually,in the same way.Mere automation of some unit functions, whenthose functions are still performed by the same in-dividuals, does not suffice to relieve what wouldotherwise be a successor-employer of its obligationto bargain with the incumbent Union.Under suchcircumstances,we find that the Employer was asuccessor to the Burlington.Since we find a successor relationship in the in-stant case,we do not find the collective-bargainingagreement between the Employer and the Inter-venor to have been of an objectionable "prehire"nature.A successor-employer is, by virtue of itssuccessorship,under an immediate and continuingobligation to bargain with the statutory representa-tive of the predecessor's employees,while an em-ployer in a prehire contract situation is under anobligationnotto bargain until after a representativecomplement of employees is hired and the union in-volved shows it represents a majority. In the succes-sor situation,the employees already have selected arepresentative'13while in an objectionable prehirecase,the employees have not made a selection andwould be deprived of their opportunity to do so ifthe prehire agreement were to be given a barringeffect.We find the agreements,covering employeesidentified as having to come from Burlington butnot yet formally on the payroll, were not prehireagreementswithin themeaningofGeneral Extru-11Maintenance,Incorporated,148 NLRB1299,ConsolidatedAmericanServices,148 NLRB 1521.'= SeeRohlil, Inc.,145 NLRB1236, where the successor's work force,although only one-third the size of its predecessor's, was comprised almostentirely of employees who had been employed by the predecessor.See alsoJohnson Ready MixCo.,142 NLRB437, wherethe successor's work force,although much smaller than that of its predecessor, containeda majority ofemployees who had been members of the predecessor's work force'sThe record revealsthat 70 ofthe 95 employees initially employed by- Dependable had been members of the Intervenor while employed byBurlington354-126 O-LT-73 - pt. I - 21 306DECISIONSOF NATIONALLABOR RELATIONS BOARDsion,supra,and that the collective-bargainingagreement of June 24 constitutes a bar to thepresent petition.14 Accordingly, we will dismiss thepetition.14We do not consider Joyce's account of alleged representations byBridge,the Employer's representative,as reliable.Although Joyce main-tained that cards were obtained from the employees prior to May 20, thereisconsiderable evidence to the contrary.Indeed, Petitioner's ownrepresentative,Kelley,stated that Junel7 was the date authorization cardswere passed out to employees at Burlington's house No.7.The date thatthe conversation with Bridge took place is also subject to doubt ThoughJoyce at one point testified his conversation with Bridge took place prior toMay 10,on cross-examination Joyce testified that he talked to Bridge afterhe saw a notice of employment which had been posted in"old" house NoORDERIt is hereby ordered that the petition filed hereinbe, and it herebyis, dismissed.7.The noticewas identified as havingbeen preparedand passed out afterJuly 18.Berman,Merchant's executive vice president, testified he did notcontact Bridge beforeJuly 18. Further,although Joyce maintained thatPetitioner was not awareof the Employer's contracts with the Intervenor,and, as a consequence,delayed filing its petition until September14, 1966,Petitioner's letter ofJuly 5 toDependable,which was signedby Joyce,mentions a preferential hiring arrangement between theEmployer,Burlington,and the Intervenor Dependable's reply of July 25 also specifi-cally stated that the employees sought by the Petitioner were representedby the Intervenor